Citation Nr: 0024496	
Decision Date: 09/14/00    Archive Date: 09/21/00

DOCKET NO.  99-09 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to automobile and adaptive equipment or for 
adaptive equipment only.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1944 to May 
1946.

This matter comes before the Board of Veterans Appeals (the 
Board) from an  April 1999 decision of the Department of 
Veterans Affairs (VA) Regional Office in Boise, Idaho (the 
RO) which denied the veteran's claim of entitlement to 
automobile and adaptive equipment or for adaptive equipment 
only.  The veteran filed a timely Notice of Disagreement and 
perfected a substantive appeal.  


FINDINGS OF FACT

1.  The veteran is service connected for rheumatic heart 
disease and for left varicocele.  A 100 percent disability 
rating is currently in effect.

2.  The veteran is not blind and does not have permanent 
impairment of vision of both eyes, ankylosis of one or both 
knees or one or both hips, or loss of use of either hand or 
either foot as a result of a service-connected disability.

 
CONCLUSION OF LAW

The legal criteria for entitlement to a certificate of 
eligibility for financial assistance in the purchase of an 
automobile or other conveyance, or for adaptive equipment, 
are not met. 38 U.S.C.A. §§ 3901, 3902 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.808, 17.156 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has presented a claim for entitlement to a 
certificate of eligibility for financial assistance in the 
purchase of an automobile or other conveyance, or for 
adaptive equipment.  In essence, he contends that the 
severity of his service-connected heart disease makes it 
necessary to modify his vehicle in order for an oxygen 
container to be installed.  

In the interest of clarity, the Board will initially review 
the factual background of this case.  The relevant law and 
regulations will then be discussed briefly.  The Board will 
then render an analysis of the claim. 

Factual Background

A review of the veteran's claims folder reveals that by 
rating action dated in July 1946, the veteran was awarded 
entitlement to service connection for rheumatic heart disease 
with involvement of the mitral valve and a 30 percent rating 
evaluation was assigned.  Service connection was also granted 
for a mild left varicocele and a noncompensable evaluation 
was assigned.  By rating action dated in July 1998, the RO 
determined that the veteran's service connected rheumatic 
heart disease warranted an increased rating evaluation of 100 
percent, effective as of February 6, 1998.

In October 1998, the veteran submitted an Application For 
Adaptive Equipment - Motor Vehicle (VA Form 10-1394).  In 
conjunction with his application, the veteran submitted a 
letter from his VA physician, N. B. C., M.D., setting forth 
that he has severe chronic obstructive pulmonary disease 
which has rendered him dependent on oxygen.  The physician 
indicated that an automobile grant would help the veteran 
immensely.

By rating action dated in April 1999, the RO denied the 
veteran's claim of entitlement to automobile and adaptive 
equipment or for adaptive equipment only.  By letter dated in 
May 1999, the veteran's representative voiced disagreement 
with the rating decision of the RO.  The representative 
asserted that the severity of the veteran's "service-
connected" disability required the grant to fix his 
automobile to hold his oxygen containers in place as he is 
driving.  It was also asserted that lack of oxygen causes the 
veteran's arms and legs to weaken.  In May 1999, the veteran 
perfected his appeal before the Board.

Relevant Law and Regulations

VA may provide, or assist in providing, an "eligible person" 
with an automobile, or other conveyance, as well as any 
necessary automotive adaptive equipment.  38 U.S.C.A. § 
3902(a), (b) (West 1991 & Supp. 1999).  A veteran is 
considered an "eligible person" if he is entitled to 
compensation for any of the disabilities described below, and 
if such disability is the result of an injury incurred or 
disease contracted in or aggravated by active military, 
naval, or air service:

	(i) The loss or permanent loss of use of one or both 
feet;

	(ii) The loss or permanent loss of use of one or both 
hands;

	(iii) The permanent impairment of vision of both eyes of 
the following status: central visual acuity of 20/200 or less 
in the better eye, with corrective glasses, or central visual 
acuity of more than 20/200 if there is a field defect in 
which the peripheral field has contracted to such an extent 
that the widest diameter of visual field subtends an angular 
distance no greater than twenty degrees in the better eye.
38 U.S.C.A. § 3901(1) (West 1991); see also 38 C.F.R. § 
3.808(b)(1) (1999).

A veteran who does not qualify as an "eligible person" under 
the foregoing criteria may nevertheless be entitled to 
adaptive equipment if he is entitled to VA compensation for 
ankylosis of one or both knees, or one or both hips, and 
adaptive equipment is deemed necessary for the veteran's 
licensure and safe operation of a vehicle. 38 U.S.C.A. § 
3902(b)(2) (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.808(b)(1)(iv), 17.156 (1999)

Loss of use is held to exist when no effective function 
remains other than that which would be equally well served by 
an amputation stump at the site of election below the elbow 
with the use of a prosthesis.  38 C.F.R. § 4.63 (1999).  The 
determination is generally made on the basis of whether the 
actual remaining functions could be accomplished equally well 
by an amputation stump with prosthesis.  Id.

Analysis

As an initial matter, the Board finds that the veteran's 
claim is well grounded within the meaning of 38 U.S.C.A. § 
5107(a) (West 1991); that is, the claim presented is 
plausible.  The Board is also satisfied that all relevant 
facts have been properly developed and that no further 
assistance to the veteran is required to comply to the duty 
to assist mandated by 38 U.S.C.A. § 5107(a).

The Board finds that the criteria for entitlement to a 
certificate of eligibility for financial assistance in 
acquiring an automobile or other conveyance or specially 
adaptive equipment have not been met.  Although the evidence 
shows that the veteran has a long history of a rheumatic 
heart disease and of left varicocele, there is no evidence of 
record to support a conclusion that the veteran's service-
connected disabilities have resulted in ankylosis of a knee 
or hip, the loss, or loss of use of, a foot or a hand, or 
permanent impairment of vision of both eyes to the required 
specified degree.  

The veteran's representative appears to contend that the 
veteran's service-connected disabilities cause weakness of 
his extremities.  There is, however, no medical evidence 
which supports that contention.  Moreover, even if the 
veteran did experience weakness in his extremities at times, 
there is no evidence indicating, and the veteran does not 
appear to contend, that there is permanent loss of use of his 
hands and feet.  The medical evidence does not provide any 
findings to suggest a degree of impairment resulting in loss 
of use.  Finally, as a matter of clarification, the Board 
points out that the veteran's chronic obstructive pulmonary 
disease, which according to the letter from the veteran's VA 
physician is the reason why oxygen is required, is not 
service-connected in any event. 

Accordingly, the Board must find that the veteran's claim of 
entitlement to a certificate of eligibility for financial 
assistance in acquiring an automobile or other conveyance or 
specially adaptive equipment must be denied. 38 U.S.C.A. §§ 
3901, 3902 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.808, 4.63 
(1999).

In a case where the law and not the evidence is dispositive, 
the claim must be denied because of the absence of legal 
merit or the lack of entitlement under law, and not on the 
basis that the claim is found not to be well grounded.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In such a 
situation, the Board has no alternative but to deny the 
veteran's claim as provided under the regulatory provisions 
of 38 C.F.R. § 3.808 (1999).  The clinical findings do not 
show that the veteran has met the applicable criteria at this 
time.  Based on the foregoing discussion, the claim of 
entitlement to a certificate of eligibility for financial 
assistance in the purchase of an automobile or other 
conveyance, or for adaptive equipment is denied.

Finally, the Board notes that the veteran has submitted a VA 
medical record which indicates that an automobile grant would 
be of "immense help" to the veteran.  The Board has no 
reason to dispute that statement.  To some extent, it appears 
that the veteran is raising what amounts to a theory of 
relief couched in equity.  However, the Board is bound by the 
law in such matters and is without authority to grant 
benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 
7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  As 
discussed above, a reading of the law, regulations and court 
decisions leads to the conclusion that he is not entitled to 
the benefit sought.  The Board further observes that "no 
equities, no matter how compelling, can create a right to 
payment out of the United States Treasury which has not been 
provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 
Vet. App. 429, 432-33 (1992) (citing Office of Personnel 
Management v. Richmond, 496 U.S. 414, 426 (1990).
    
ORDER


Entitlement to automobile and adaptive equipment or for 
adaptive equipment only is denied.



		
	Barry F. Bohan 
	Member, Board of Veterans' Appeals



 

